*102RESPONSE TO PETITION EOB REHEARING.
By tlie Court,
Hawley, C. J.:
"When this case was argued, appellant claimed a reversal, solely upon the ground that it was entitled to the money it had paid into court. No question was then made as to the validity of the acts of the commissioners, or as to the correctness of the amount of their award. In fact, it did not appear that any such objections were ever made or relied upon in the court below. These facts induced the writer of the opinion of the court to consider whether the record, viewed in the most favorable light for the appellant, would warrant a judgment in its favor. For this purpose it was then admitted, for the sake of the argument only, that even if the respondent was not the owner of the land marked out upon the official map of Virginia city as H street, still he was entitled to compensation for the injury to his land abutting the street.
A rehearing is now asked for, upon the ground that the commissioners did not, under the provisions of section 3445, 2 Comp. Laws, have “the power to find (and did not, in fact, find) any compensation except for property actually taken.”
If this point had been urged upon the argument we should have deemed it necessary to decide whether upon the record it could have been considered, not having been made in the court below, and if so, whether it had any merit. And if we had considered the point well taken we would then have decided the case upon a ground that would have covered the objection now made, for we were then, and are now, satisfied that, upon the facts presented in the record, the respondent has such an interest in the land actually taken by the appellant as entitles him to compensation therefor. This being true, it necessarily follows that, under the rule laid down by this court in The Virginia and Truckee Railroad Company v. Henry, 8 Nev. 165, the respondent is clearly entitled, in this proceeding, to recover the compensation awarded by the commissioners.
The petition'for a rehearing is denied.